Citation Nr: 1534108	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  05-35 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to July 14, 2010 (exclusive of the Veteran's time on active duty); in excess of 30 percent from July 14, 2010, to August 16, 2011; and in excess of 50 percent beginning August 17, 2011for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to an initial rating in excess of 10 percent for rosacea.

4.  Entitlement to service connection for a right leg disorder.
 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1970 and from October 2002 to October 2003.  He also had service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Montgomery, Alabama, RO now has jurisdiction of the Veteran's claims file.

The Veteran requested and was scheduled for a hearing before a Decision Review Officer, but withdrew his request for such hearing in October 2007.  Furthermore, he did not request a Board hearing in connection with his appeal.  Therefore, there remain no pending hearing requests. 

In an August 2011 rating action, the Agency of Original Jurisdiction (AOJ) awarded a 30 percent rating, effective July 14, 2010 to August 16, 2011, and a 50 percent rating thereafter for the Veteran's PTSD.  Thus, the issue has been characterized as set forth on the front page.  As discussed further below, the Veteran has expressed satisfaction with these ratings and withdrawn his appeal of this issue. 

In September 2012, the Board remanded the case for further evidentiary development.  

In a September 2014 rating decision, the AOJ granted a 10 percent evaluation for the Veteran's service-connected rosacea, effective October 3, 2003, the day after his discharge from his most recent period of active service.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status. 

The issues of entitlement to service connection for allergic rhinitis, thyroid cancer, and an acquired vision disorder were also previously on appeal and remanded by the Board in September 2012.  However, in the September 2014 rating decision, the AOJ granted service connection for these disorders.  As this was a full grant of the benefits sought on appeal, these issues are no longer before the Board. 

In a September 2014 statement, the Veteran indicated that he believed that his overall combined rating from October 3, 2003 should be 90 to 100 percent.  In this regard, the Veteran is advised that each service-connected disability is separately rated pursuant to 38 C.F.R. Part 4.  Moreover, each disability rating is then combined according to the guidelines of 38 C.F.R. § 4.25 to obtain a combined rating.  Individual disability ratings are not simply added to obtain a combined rating; rather, any additional service-connected disabilities, after the first or most severe, are combined based on their effect on the Veteran's remaining efficiency following consideration of his initial or most severe service-connected disability.  38 C.F.R. § 4.25.  Combined ratings are determined based on a combined rating table.  38 C.F.R. § 4.25, Table I.  In turn, in light of the Board's decision that a higher initial rating for rosacea is not warranted, given that the Veteran has expressed satisfaction with his current PTSD rating, and no other rating matters are before the Board, there is no basis for a higher combined rating at this time.  

In June 2015, the Veteran's representative submitted the September 2014 statement from the Veteran and waived AOJ consideration of such statement.  As such, the  Board may properly consider such evidence.  38 C.F.R. § 20.1304(c).   

As a final preliminary matter, the Board notes that in addition to a paper claims file, the Veteran also has electronic, paperless Virtual VA and Veterans Benefits Management System (VBMS) claims files.  Documents added to the record since the Board's prior remand have been uploaded into his VBMS record.  The Veteran's Virtual VA record also include VA treatment records dated to June 2014.  The Board notes that the AOJ has reviewed and considered all relevant documents in connection with the readjudication of the Veteran's claims in the September 2014.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, in a June 2015 statement, the Veteran, through his representative, withdrew his appeal pertaining to the issues of entitlement to higher initial ratings for PTSD and entitlement to service connection for a heart disorder.

2.  Since the award of service connection, the Veteran's rosacea has not been shown to affect 20 to 40 percent of the entire body or exposed areas affected, and the skin disorder does not require the use of systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more.

3.  A right leg disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service; rather, the Veteran's current right leg disorder has been attributed to a nonservice-connected low back disorder.
    

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to higher initial ratings for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for a heart disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for an initial rating in excess of 10 percent for rosacea have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2014).  

4.  The criteria for service connection for a right leg disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.310 (2006), (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a June 2015 statement, the Veteran, through his representative, withdrew his appeal as to the issues of entitlement to higher initial ratings for PTSD and entitlement to service connection for a heart disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.  

II. VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

With respect to the issue of a higher initial rating for rosacea, the Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the issue of service connection for a right leg disorder, the Veteran was sent letters in December 2003 and October 2012 that fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate his service connection claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The October 2012 letter also provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  The Board recognizes that the October 2012 letter was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in the most recent September 2014 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, VA has satisfied its duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's service treatment records, post-service reports of VA and private treatment, and VA examination reports.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Additionally, the Veteran was afforded VA examinations in March 2004, March 2008, May 2011, and most recently in July 2014 to evaluate the severity of his service-connected rosacea.  The Veteran was also afforded VA examinations to address the etiology of right leg pain in March 2004, March 2008, and May 2009.  The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his skin symptoms have materially worsened since the most recent July 2014 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the September 2012 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in September 2012 directed the AOJ to send the Veteran a VCAA notice informing him of the information and evidence necessary to establish service connection on a secondary basis.  The AOJ was also directed to obtain additional VA treatment records dated since September 2009 and to contact the Veteran to identify all non-VA providers who had treated.  In particular, the AOJ was to request an authorization to obtain medical records from Dr. H and Dr. N.S.  In October 2012, the AOJ sent a letter to the Veteran requesting this information.  However, the Veteran did not submit any authorization forms.  

Further, the AOJ was also directed to schedule the Veteran for a VA examination to address the severity of his skin disorder.  As noted above, the Veteran was afforded a VA examination in July 2014 that is adequate for appellate review.  The AOJ was further directed to adjudicate the inextricably intertwined issue of service connection for a lumbar spine disorder, which was done in the September 2014 rating decision.  Accordingly, the Board finds that there has been substantial compliance with the September 2012 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

III. Initial Rating Claim

The present appeal includes the issue of entitlement to an initial rating in excess of 10 percent for rosacea.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The RO has assigned a 10 percent rating under Diagnostic Code 7806 for dermatitis or eczema.  Pursuant to such Diagnostic Code, a 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or; that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum rating of 60 percent is warranted when the skin disability covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas is affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Codes 7806.

During the pendency of the appeal, the Board notes that effective October 23, 2008, VA amended criteria for rating the skin so that it more clearly reflects VA's policies concerning the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 and apply to all applications for benefits received by VA on or after October 23, 2008.  See Notice, 73 Fed. Reg. 54,708 (September 23, 2008).  A Veteran previously evaluated under the previous criteria may request review under the revised criteria.  Id.  In the instant case, the Board notes that none of the evidence of record indicates that the Veteran's skin disorder causes scarring or disfigurement of the head, face, or neck.  As such, consideration of the rating criteria based on disfigurement of the head, face, or neck (Diagnostic Code 7800) under the old or new criteria is not warranted.  Additionally, none of the medical evidence indicates that the Veteran has scars from his skin disorder.  Therefore, consideration of diagnostic codes for scars (Diagnostic Codes 7801-7805) under the old or new criteria is also not warranted.  As such, the Veteran's skin disorder is appropriately considered under the criteria of Diagnostic Code 7806 for dermatitis or eczema, which has remained unchanged. 

The Veteran filed a claim seeking service connection for a rash in October 2003.  Private treatment records from December 2003 to May 2004 showed several erythema on face and scaly cheeks.  The impression was probably rosacea.  

The Veteran was afforded a general VA examination in March 2004.  At such time, he reported being told while in service that he had rosacea.  After returning from duty, the Veteran reported that he was evaluated by a dermatologist who told him he could also possibly have psoriasis.  He was prescribed Ala-Cort cream, which he used.  The Veteran was unaware of the dosage relating to the cream.  He reported using topical alcohol occasionally.  Physical examination revealed erythema over the cheeks of the face, which was noted to be typical of rosacea.  The diagnosis was rosacea.  

The Veteran was afforded another VA examination to address his skin disorder in March 2008.  The claims file was reviewed.  He again reported being diagnosed in service and seeing a private dermatologist after service who prescribed a cream.  He indicated that bumps come and go about two or three times a year and last for a couple of weeks after using the cream.  The skin of the face stays red and becomes purple on the nose.  He also occasionally gets white heads that, if pressed, drained pus.  He had no other complaints at that time and did not have any lesions at that time other than his face being red.  

On physical examination, the skin of the face, scalp, and neck were red, but there were no bumps or abscesses noted on the face.  There was very minimal telangiectasia behind the nares on both sides in an area of about 1 cm squared at the maximum.  The Veteran also blushed easily.  The impression was rosacea, with flushing of the face and minimal telangiectasia.  

The Veteran was afforded another VA examination in May 2011.  At such time, he reported flare-ups three to four times per year with raised lesions and redness to bilateral cheeks and nose.  Presently, the Veteran's cheeks and nose were brighter red than the rest of his face.  There were no noted lesions on the face and the Veteran was presently not on medications.  On physical examination, the examiner found that less than 5 percent of exposed areas were affected and less than 5 percent of the total body area were affected.  

In his September 2011 substantive appeal, the Veteran reported that the rash covered more than 5 percent of his face and, when extremely active, the Veteran took Doxycycline, a tetracycline antibiotic and used Elocon, a topical steroid.  The Veteran asserted that this was clearly within the criteria for a 10 percent evaluation.  In support of his statement, the Veteran submitted internet publications describing the medications he took.  Similarly, in a June 2014 statement, the Veteran stated that he believed that when his rosacea breaks out it covered a significant part of his face warranting a 10 percent rating. 

On remand, the Veteran was afforded another VA examination in July 2014.  At such time, he reported that the onset of symptoms was in 2003 and began as a rash on the face and arm.  The condition had stayed the same.  The rash breaks out three times per year and lasts one to three weeks.  The Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck.  There were no other systemic manifestations.  To treat the disorder, the Veteran used MetroGel and topical medications less than 6 weeks in the past 12 months.  There were no other treatments.  There were no debilitating or non-debilitating episodes due to urticaria, primary cutaneous, vasculitis, erythema multiform, or toxic epidermal necrolysis.  The examiner found that the skin disorder affected less than 5 percent of total body area, but more than 5 percent, but less than 20 percent of exposed area.  There were no other pertinent physical findings, complications, conditions or signs or symptoms.  The skin disorder did not impact the Veteran's ability to work.  There was no change in the diagnosis of rosacea.  Attached photographs showed rosacea on the cheeks and nose.  

VA treatment records have been reviewed, but do not provide any additional information for rating purposes.  

Therefore, based on the evidence of record, the Board finds that an initial rating in excess of 10 percent is not warranted under Diagnostic Code 7806 because the Veteran's skin disorder does not affect at least 20 percent or more of the entire body or 20 percent or more of the exposed areas affected.  The most recent July 2014 VA examination clearly found that less than 5 percent of the total body was affected and less than 20 percent of exposed areas were affected.  Prior VA examinations also do not show that at least 20 percent or more of the entire body or 20 percent or more of the exposed areas are affected to warrant a higher rating.  Further, there is no indication in the record that the Veteran requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for at least six weeks.  As noted at the most recent VA examination, the Veteran only used medication for less than six weeks.  In sum, the preponderance of the evidence is against finding that the Veteran meets the criteria for a 30 percent rating or higher.  

Further, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his skin.  The Board acknowledges that the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the Board finds it significant that, in his statements of record, the Veteran has stated that he believed a rating of 10 percent was appropriate.  Moreover, the competent medical evidence offering detailed, specific, and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected rosacea; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected skin disorder with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disorder is rated.  In this regard, the Veteran's 10 percent rating contemplates the amount of exposed areas affected and the necessity for medication at times.  There are no additional symptoms of his skin disorder that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  

Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the Veteran has not asserted, nor has the evidence shown, that his service-connected skin disorder rendered him unemployable at any point during the course of the appeal.  The most July 2014 examiner also offered an opinion that the Veteran's skin disorders did not did not impact his ability to work.  Accordingly, there is no need for further analysis with respect to this matter.  

In conclusion, an initial rating in excess of 10 percent for rosacea for the appeal period is not warranted.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

IV.  Service Connection Claim

The Veteran is seeking service connection for a right leg disorder.  He asserts that he injured his right leg when he fell during active service.  He further claims that he has experienced right leg pain since the fall in service to the present.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records showed that in November 2002, the Veteran reported right leg pain and swelling as a result of an in-service injury incurred during a physical training test.  The injury was found to have been incurred in the line of duty.  The assessment was status post right leg vein stripping.  In December 2002, the Veteran complained of right leg tingling and swelling since running in a physical fitness test.  The examiner at that time doubted venous etiology and indicated that a neurogenic etiology would be considered.  Another note indicated that tests were negative for deep vein thrombosis.  However, a January 2003 record showed an assessment of chronic right lower extremity swelling secondary to vein stripping.  In September 2003, the Veteran again complained of right leg numbness and pain.  A Medical Treatment Letter of Instruction dated that same month showed an assessment of right leg pain with no further clinical diagnosis.  

VA treatment records showed an assessment of status post varicose veins surgery on the right leg.  A November 2003 record also showed that the Veteran reported mild discomfort in the legs, which was ongoing.  

A February 2004 private medical opinion indicated that the Veteran suffered from venous insufficiency and lumbar radiculopathy.  However, significantly, there does not appear to be an clinical findings to support this diagnosis and a March 2004 private EMG was normal.  Specifically, such indicated that there was no evidence of peripheral neuropathy, entrapment neuropathy, or lumbar radiculopathy in the right lower extremity.  An addendum indicated that should the Veteran have progressive right leg pain or develop low back pain, an MRI of the lumbar spine may be warranted.  Importantly, the March 2004 VA examination showed that neurological examination of the right leg was normal.  

In this regard, at the March 2004 VA examination, the Veteran reported that the pain started after a fall while running in November 2002 while on active duty.  The Veteran asserted that he had been told it was more of a neurologic kind of pain and not associated with a single joint.  He stated that had evaluation that showed nerve damage in the low back, which caused the right leg pain.  He had a couple of falls on account of the pain.  Neurologic examination was within normal limits.  The examiner observed that the March 2004 EMG was normal.  The diagnosis was right lower extremity pain with no definite diagnosis and a normal EMG.  

In June 2004, National Guard records showed that the Veteran was put on physical profile due to lumbar radiculopathy and venous insufficiency.  September 2004 National Guard records showed that the Veteran was physically disqualified from military service for venous insufficiency and lumbar radiculopathy.  

In support of his claim, the Veteran submitted an October 2005 statement from a fellow service member attesting to witnessing the Veteran trip and fall during a run as well as on subsequent occasions.  

The Veteran was afforded another VA examination in March 2008.  The claims file was reviewed.  It was noted that the Veteran had varicose vein surgery on the right side in 1995 and, other than scars, he did not have any problems.  He did not have deep venous thrombosis.  The Veteran indicated that he was not seeking service connection for varicose veins, but rather for a nerve injury to the right lower extremity.  He again reported falling down while on active duty.  The examiner observed that the March 2004 EMG was normal.  

On physical examination, there was no swelling and no evidence of deep vein thrombosis or varicose veins.  Touch and pinprick testing were slightly decreased on the lateral aspect of the right leg; however, not in the thigh or on the foot.  Strength was 5/5 and reflexes were 2+ and symmetrical.  Heel to shin and gait were normal.  However, a contemporaneous EMG showed motor axonal loss greater than demyelinating neuropathy of moderate severity of unknown etiology, possibly related to recent malignancy.  The diagnosis was neuropathy of moderate severity in the lower extremities of unknown etiology.  The examiner observed that, since the nerve conduction velocity (NCV) findings are on both sides, it is not possible to attribute only the right side changes to an injury while ignoring left side findings.  The examiner indicated that he could not resolve whether the Veteran had any nerve damage on the right side secondary to his claimed alleged injury in service and indicated that a detailed neurologic evaluation by a neurologist may be warranted.  

A June 2008 VA neurology consult showed that a staff neurologist found that clinical examination indicated lumbar radiculopathy on the right side. 

A subsequent VA neurological examination was done in May 2009 by the same neurologist.  The examiner observed that the Veteran had complained of chronic back pain with radiation to the right leg for the last five years.  The examiner also observed that the Veteran could not go through with MRI of lumbar spine due to claustrophobia.  After examining the Veteran, the examiner stated that the chronic signs indicated L5 radiculopathy on the right side due to lumbar disk disease.   

In its September 2012 remand, the Board observed that the evidence suggested that the Veteran's right leg complaints were the result of lumbar disk disease.  Thus, the Board remanded the claim for adjudication of the issue of entitlement to service connection for a low back disorder as this matter was inextricably intertwined with the current issue on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

Follow up VA treatment records showed complaints of low back and right leg pain and numbness.  A June 2013 record observed low back pain radiating to the right leg.  An subsequently MRI showed mild degenerative joint disease of the lumbar spine.    

In the September 2014 rating decision, the RO denied service connection for degenerative disc disease of the lumbar spine.  The RO found that service treatment records were negative for any findings pertaining to the lumbar spine and the condition was not diagnosed until a July 2013 MRI.  To date, the Veteran has not appealed this decision.  

Initially, the Board notes that evidence clearly shows that the Veteran had varicose veins of the right leg and underwent surgery for such approximately in 1995, prior to his most recent period of active duty service.  In his statements of record, the Veteran clearly indicated that he was not seeking service connection for varicose veins of the right leg.  Moreover, at the May 2008 VA examination, the Veteran indicated that, besides scars, he did not have an residuals problems from the surgery.  In sum, the Veteran has explicitly indicated that he is seeking service connection for chronic right leg nerve pain that began after he fell during training in October 2002 and November 2002.  As such, the current analysis does not address the Veteran's varicose veins of the right leg or any residuals thereof.  

Moreover, based on the preponderance of the evidence, the Board finds that service connection for a right leg disorder, claimed as nerve pain, must be denied.  The Board recognizes that service treatment records document right leg complaints.  However, a March 2004 EMG after the Veteran's discharge from active service was normal.  Moreover, the VA neurologic examination that same month was normal.  In other words, five months after discharge, there was no competent medical evidence of any nerve damage to the Veteran's right leg.  The Board recognizes that a February 2004 opinion showed a diagnosis of lumbar radiculopathy, but this opinion does not appear to have been based on any EMG or clinical findings, especially given the subsequent normal EMG and VA examination in March 2004.  Likewise, the Board recognizes that the Veteran was put on physical profile in June 2004 and subsequently disqualified from service due to lumbar radiculopathy in September 2004.  However, again, given the normal EMG and lack of clinical findings, these service records do not represent competent medical evidence of such disorder.  Moreover, even if radiculopathy of the right lower extremity is considered an organic disease of the nervous system under 38 C.F.R. § 3.309(a), there is simply no competent medical evidence of such disorder within one year of discharge so the service incurrence of an organic disease of the nervous system may not be presumed.  Again, the March 2004 EMG was normal and the March 2004 VA examination also noted that neurologic examination was normal.  There is no competent medical evidence of any sort of neurologic disorder until the March 2008 VA examination noted an abnormality on NCV.  

Importantly, the May 2009 VA neurologist, after examining the Veteran and reviewing the record, clearly determined that the Veteran's right leg symptoms are attributed to L5 radiculopathy on the right side due to lumbar disk disease.  The Board recognizes that the March 2008 VA examination indicated a possible association to thyroid cancer, which has since been service-connected.  However, the examiner also indicated that further neurological evaluation was necessary by a neurologist to determine the etiology of the Veteran's right leg symptoms.  Subsequently, the Veteran underwent a neurology consult in June 2008 and VA examination in May 2009 with a VA neurologist.  Again, the neurologist found that the Veteran's right leg nerve symptoms were due to his low back disorder and made no mention of any association with thyroid cancer.  

The Board again notes that the VA examiner considered the Veteran's record and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr, supra.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board assigns great probative value to the May 2009 VA examiner's opinion.  Moreover, follow up VA treatment records also clearly associate the Veteran's right leg pain with his low back disorder.  
 
Although the Veteran has reported pertinent symptomatology since service, these symptoms have been attributed to his low back disorder.  At this time, the Veteran has not been awarded service connection for his low back disorder.  In turn, as his right leg symptoms have been attributed to his low back disorder, there is no basis for awarding service connection for his right leg disorder.  See 38 C.F.R. § 3.310.  

The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran is competent to report any in-service problems, as well as pertinent symptomatology since service.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran are nonprobative evidence and outweighed by the medical evidence of record, primarily the May 2009 VA examiner which determined that the Veteran's right leg disorder was radiculopathy associated with his nonservice-connected back disorder.  See Davidson, supra; Jandreau, supra

In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claim for service connection for right leg disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

ORDER

The appeal pertaining to the issue of entitlement to an initial rating in excess of 10 percent prior to July 14, 2010 (exclusive of the Veteran's time on active duty); in excess of 30 percent from July 14, 2010, to August 16, 2011; and in excess of 50 percent beginning August 17, 2011for PTSD is dismissed.

The appeal pertaining to the issue of entitlement to service connection for a heart disorder is dismissed.

An initial rating in excess of 10 percent for rosacea is denied.

Service connection for right leg disorder is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


